Citation Nr: 0008842	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-05 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1948 to 
May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 1997, the Board remanded the issue of service 
connection for the cause of the veteran's death for further 
development.  The case has since been returned to the Board 
for further appellate review.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On review of the veteran's claims file, the Board finds that 
additional development must be performed prior to rendering a 
decision in the current appeal.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  In the case at hand, the 
certificate of death shows that the cause of death was 
carcinoma of the colon.  The appellant contends that the 
veteran's colon cancer was directly due to his inservice 
exposure to radiation.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Colon cancer is not one of the diseases listed 
in paragraph (d)(2), and the record indicates that the 
veteran did not meet the criteria of a "radiation-exposed" 
veteran, as the appellant has not contended and the record 
has not indicated that the veteran's radiation exposure 
resulted from one of the radiation risk activities enumerated 
in section 3.309(d)(3).  

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service.  See Hilkert v. 
West, 11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. 
App. 200 (1998); see also Johnson v. West, U.S. Vet. App. No. 
97-1562 (May 26, 1999) (non-precedential opinion).

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999);  see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Under the present circumstances, the record shows that the 
cause of death, carcinoma of the colon is a "radiogenic 
disease," and it appears that the disease became manifest 
within the applicable time period.  See 38 C.F.R. 
§ 3.311(b)(2)(x), (b)(5).  

The record also reflects that the appellant has contended 
that the cause of the veteran's death is related to exposure 
to radiation.  More specifically, she has asserted that the 
veteran was likely exposed to radiation while working in a 
restricted area and during in-service radiation treatment for 
testicular cancer.  

In such cases, the regulation requires that a dose assessment 
be made as to the size and nature of the dose.  38 C.F.R. 
§ 3.311(a).  The record shows that the RO forwarded a request 
to the Defense Threat Reduction Agency (DTRA) for a dose 
estimate.  The DTRA correctly responded that the scope of 
their review was limited to radiation exposure histories of 
individuals who participated in U.S. atmospheric nuclear 
tests and the occupation of Hiroshima and Nagasaki following 
World War II, and noted that the request, in this instance, 
should be forwarded to the Under Secretary for Health.  The 
DTRA also advised that a request for information could be 
sent to the Air Force Medical Operations Agency, Radiation 
Health Program, which the DTRA noted as maintaining 
occupational dosimetry for Air Force personnel.

The record shows no indication that the RO forwarded relevant 
records to the Under Secretary for Health for a dose 
assessment pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  In 
addition, while the record shows that the RO requested 
records pertaining to in-service radiation treatment for 
testicular cancer in October 1950, it is not clear from the 
record whether the RO made a request for any available 
records concerning the veteran's exposure to radiation.  In 
particular, it did not request records pertaining to the 
veteran's alleged exposure to radiation while working in what 
the appellant reported as being a restricted area, or what 
the appellant has referred to on more than one occasion as 
being a "restricted area (ATOMIC)."  Pursuant to section 
3.311(a)(2)(iii), the RO should request any available records 
concerning the veteran's alleged exposure to radiation.  All 
such records should be then forwarded to the Under Secretary 
for Health for a dose estimate.  

Under the circumstances, the Board finds that a dose 
assessment must be made and further development undertaken 
pursuant to 38 C.F.R. § 3.311, should the dose assessment 
reveal a positive value.  

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the appellant's 
claim is remanded to the RO for the following development:  

1.  The RO should request the appellant 
to provide any additional information 
referable to the veteran's military 
service radiation exposure, particularly 
in terms of his in-service exposure to 
radiation while working in a restricted 
area, and in-service radiation treatment 
for his testicular cancer.  

2.  The RO should then make a request for 
any available records concerning the 
veteran's exposure to radiation, as 
provided in 38 C.F.R. § 3.311(a)(2)(iii).  
This should include requests to the 
National Personnel Records Center (NPRC), 
and the Air Force Medical Operations 
Agency, Radiation Health Program, which 
was recommended and specified by the DTRA 
in its April 1999 letter as maintaining 
occupational dosimetry for Air Force 
personnel.  

The RO should then forward such records 
to the Under Secretary for Health, who 
will be responsible for preparation of a 
dose estimate, to the extent feasible, 
based on available methodologies. 

The RO should take any appropriate action 
suggested by the Under Secretary for 
Health in the event that it cannot 
provide a dose estimate for the veteran.

3.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

